ARMSTRONG, J.
Father appeals from an order dismissing the state’s motion to modify his child support obligation. We affirm.
Father contends that he submitted a motion to the Lincoln County District Attorney pursuant to ORS 416.425 to modify his support obligation.1 Contemporaneously, the district attorney filed a certificate with the circuit court under ORS 25.330 in father’s dissolution case seeking to establish the amount of father’s support arrearage. Father filed objections to the certificate, and, after a December 1993 hearing, the court entered a judgment establishing the amount of the arrearage.
Then, in January 1994, pursuant to ORS 25.287, the district attorney filed a motion in the dissolution case to modify father’s support obligation downward in accordance with the child support guidelines. After a June hearing, the court allowed the state to withdraw its motion and entered the order from which father appeals.
Father argues that the court erred because it did not give him a hearing on his motion to modify child support. Father is operating on an incorrect understanding of the proceedings. As we understand his position, father believes that the district attorney’s filings were intertwined with father’s motion to modify under ORS 416.425. However, neither proceeding initiated by the district attorney involved ORS 416.425. Allowing the state to withdraw its motion under ORS 25.287 to modify support does not preclude father from pursuing his motion to modify under ORS 416.425.2 There was no error.
Affirmed.

 ORS 416.425 provides an administrative procedure by which an obligor may move to modify support. Father claims that he initiated such a proceeding by submitting a letter to the district attorney in October 1993.


 An administrative order on a motion to modify support under ORS 416.425 can be appealed to the circuit court. ORS 416.427(6); see also ORS 416.425(7) (order modifying child support must be approved by court that entered original support order).